Citation Nr: 1429618	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1985 to September 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Montgomery, Alabama.  


REMAND

In June 2008, the Veteran submitted a claim of entitlement to service connection for hearing loss.  The service treatment records reveal that a hearing loss disability for VA purposes was present in the left ear at the time of the Veteran's entrance examination.  38 C.F.R. § 3.385 (2013).  Additionally, although decreased hearing was present at 6000 Hertz in the right ear, a right ear hearing loss disability for VA purposes was not shown.  This is not considered hearing loss for VA purposes.  The Veteran's hearing was not tested at the time of his separation from military service.  

A VA examination was conducted in October 2008.  The examiner diagnosed bilateral, moderately severe to profound mixed hearing loss.  It was noted that the audiological testing which was performed at the time of enlistment indicated that the Veteran had a preexisting hearing loss in the left ear that was conductive in the lower frequencies and sensorineural in the higher frequencies, and further noted that the right ear was within normal limits on entrance.  Based on this, the examiner opined that the Veteran's current hearing loss was not related to his service.  

An April 2009 VA clinical record includes an assessment of bilateral conductive hearing loss, likely secondary to otosclerosis.  This diagnosis was again advanced in a May 2009 VA clinical record.  

A VA examiner in June 2012, diagnosed mixed hearing loss.  The examiner was unable to provide an etiology opinion for direct hearing loss without resort to 

speculation due to the fact that the Veteran's hearing was not examined when he left active duty.  The examiner also determined that the Veteran had hearing loss that existed prior to his active duty service.  Significantly, the examiner also opined that the Veteran's pre-existing hearing loss in both ears was aggravated beyond the normal progression in military service.  The rationale provided was that the pre-induction hearing test indicated a right ear hearing loss at 6000 Hertz and a hearing loss in the left ear at all frequencies.  

The Board finds that the evidence of record is insufficient to accurately evaluate the Veteran's claim.  The Board finds that the rationale provided for why the Veteran's current hearing loss was not directly due to military service is incomplete.  The October 2008 examiner merely noted that hearing loss was present at enlistment without any elaboration.  The examiner who conducted the June 2012 examination opined that the etiology opinion could not be provided without resort to speculation based on the absence of a hearing examination at discharge.  Another opinion as to whether the Veteran has hearing loss directly as a result of active duty service is required with a supporting rationale or why such an opinion would be speculative.  

The Board also finds that the etiology opinion provided in June 2012 VA examination is inadequate.  The examiner found that he could not provide an opinion on direct service connection without speculation based on the absence of the hearing testing at discharge but, in the same document, opines that the hearing loss was aggravated by military service based on the single entrance examination without any rationale.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from 

identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the claims file must be provided to an appropriate VA physician to provide an opinion as to whether the Veteran's currently diagnosed bilateral hearing loss is related to his military service.  The claims file and all electronic records must be made available to the physician, and the physician must specify in the examination report that these records have been reviewed.  The physician must specify the dates encompassed by the electronic records that were reviewed.  Based on a review of the evidence of record, to include consideration of the Veteran's statements, the physician must state whether the currently diagnosed bilateral hearing loss is related to the Veteran's active duty service.  If the physician determines that the 

Veteran's currently diagnosed bilateral hearing loss pre-existed his military service, the physician must state what facts this determination was made.  If the physician determines that the Veteran's currently diagnosed bilateral hearing loss pre-existed his military service, the physician must provide an opinion as to whether any pre-existing hearing loss underwent a permanent increase in severity during the Veteran's military service.  

A complete rationale for all opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  The report prepared must be typed.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

